Citation Nr: 0300924	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for residuals of a nondisplaced fracture of the left 
ilium.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
April 1998.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
1998, a statement of the case was issued in November 1998, 
and a substantive appeal was received in January 1999.  In 
August 2002, the Board ordered additional development 
pursuant to the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The veteran was scheduled for a 
December 2002 VA examination, but he failed to report. 


FINDING OF FACT

The veteran's service-connected residuals of a 
nondisplaced fracture of the left ilium result in no more 
than slight knee or hip disability. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a nondisplaced fracture of the left ilium 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including Diagnostic Code 
5255 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to an increased rating.  The discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in an April 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types 
of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 
2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records and private medical records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The veteran was scheduled to appear for a 
December 2002 VA examination, but he failed to report.  
Under these circumstances, no further action is necessary 
to assist the claimant with the claim.  

Analysis

The veteran failed to report for a scheduled VA 
examination in December 2002.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).  The underlying contention 
in the present appeal involves a claim for a higher 
rating.  It would therefore appear that 38 C.F.R. § 3.655 
would allow for a denial strictly on the basis that the 
veteran failed to appear for a necessary examination.  
However, after noting that the present appeal arises from 
the initial assignment of a disability rating after a 
grant of service connection, the Board believes that the 
pertinent regulation may also be read as calling for a 
decision based on the record.  As the proper course in 
such a case is not entirely clear, the Board believes that 
a review of the merits of the claim would potentially be 
of more benefit to the veteran.  Accordingly, the Board 
will proceed to consider the appeal on the merits based on 
the existing record. 

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  
Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 
Vet.App. 119 (1999).

The veteran's service-connected nondisplaced fracture of 
the left ilium has been rated by the RO under the 
provisions of Diagnostic Code 5255.  Under this regulatory 
provision, a rating of 10 percent is warranted for 
nonunion with slight knee or hip disability.  A 20 percent 
rating is appropriate for nonunion with moderate knee or 
hip disability, and a 30 percent rating is warranted for 
nonunion with marked knee or hip disability.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

After reviewing the record as it now stands, the Board 
must find that the preponderance of the evidence is 
against entitlement to a rating in excess of the current 
10 percent.  While the veteran did suffer a left hip 
fracture in July 1996 as a result of an automobile 
accident, x-ray studies in August 1996 showed that the 
fracture was healing in good position.  By the time of 
separation examination in January 1998, only occasional 
pain in the hip was reported.  It was also reported that 
hematuria had resolved without treatment.  The record does 
not appear to include any post-service medical evidence.  
As already noted, the veteran failed to report for a 
scheduled VA examination in connection with his claim. 

Based on the available evidence, the Board must find that 
the veteran's residuals of the hip fracture are productive 
of no more than slight disability.  The Board acknowledges 
the veteran's complaints of pain on use, but such pain is 
contemplated by the current 10 percent rating.  There is 
no objective evidence of additional functional loss due to 
pain, fatigue, incoordination or weakness.  The Board also 
recognizes the veteran's complaints of continued hematuria 
which he claims is related to the injury, but his 
contentions in this regard are unsupported by any clinical 
evidence.  

In his substantive appeal the veteran speculates that his 
left hip disorder will become more severe over time.  If 
the disability increases in severity in the future, he may 
always file a claim for an increased rating.  The issue 
currently before the Board is the appropriate rating to be 
assigned during the period covered by the present appeal, 
and the preponderance of the available evidence is against 
entitlement to a rating in excess of 10 percent.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

